Title: To Thomas Jefferson from Robert Patterson, 24 April 1802
From: Patterson, Robert
To: Jefferson, Thomas


            Sir
              Philada. April 24th. 1802
            Agreeably to the directions in your favour of the 17th I am getting a stand made for the sextant, and the whole will be carefully packed up, and, by Mr. Roberts, sent on, by water, in the course of a few days.
            With respect to the cypher, when applied to a single word or line, I would observe, that in strict conformity with the general system, each letter must, in this case, be considered as a column or vertical line; and, with its supplemy letters prefixed, must be transcribed into a horizontal line. Thus, if the word Louisiana were to be written in cypher, and the key
            
              
                B e n j a m i n
                F r a n k l i n,
              
              
                
                2 3 7 5 1 6 4 8
                2 7 1 6 4 5 3 8
              
            
            it would, with its supplementary letters prefixed, and a few adjoined, stand thus,—
            
            
              
                2
                ma o muo
              
              
                3
                emikmio u
              
              
                7
                a a art
              
              
                5
                smandy s
              
              
                1
                dwyx l sso
              
              
                6
                ommix i ey
              
              
                4
                srr i mrs
              
              
                8
                mamreeie n
              
              
                9
                dy a stry
              
            
            This, it must be confessed, appears somewhat unwieldly, and the great proportion of suppy to significant letters would considerably increase the labour of the copying clerks—But the remidy is easy, and that without deviating in the least from the general use of the cypher—it is only for the Principal to write the word or part to be cyphered in short horizontal lines, one under the other, each consisting of about 3, 4, or 5 letters, for then the copy or cypher will consist of as many lines only as the number of letters in each line of the original. For example, if we take the same word and key as before, the Principal would write it thus
            
L o u
i s i
a n a
            and the copyist thus—
            daosntt
            amrilrruia
            rliaoeem
            Here the labour of the copying clerk is sufficiently diminished while that of the Principal is no way increased, and yet the difficulty or impossibility of decyphering, without the key, completely preserved
            Perhaps, Sir, I ought to apologize for having troubled you with what now appears to have been a premature acct. of Mr. Peale’s discovery—Upon enquiring of him to-day respecting the progress of his experiments, he candidly acknowledged that he had been deceived; and that in no instance had a single drop of fresh water been separated from salt, or pure sweet water from putrid; and that what had appeared to be separated by the filter was no other than what the sand & charcoal had previously imbibed; for on continuing the process he obtained nothing but the original water, clear and colourless indeed but without any alteration either in taste or smell—Obstinate Nature will not be coaxed into any deviation from her accustomed path!—
            I am, Sir, with the most perfect respect & esteem Your obed. hum. Servt.
            R. Patterson
           